                     Case 3:19-cv-01869-BEN-MDD Document 1-1 Filed 09/27/19 PageID.33 Page 1 of 1
    JS 44 (Rev. 06/17)                                                            CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                               DEFENDANTS
                                                                                                                  MEDCREDITS, INC.; JAMES TODARO; JOSEPH TODARO; JOHN
    CRYPTO ASSET FUND, LLC ; TIMOTHY ENNEKING; and KYLE                                                           TODARO; MOSHE PRAVER; RYAN CODY; BLOCKTOWN
    CHAYKOWSKI                                                                                                    HOLDINGS, LP dba BLOCKTOWN CAPITAL; and DOES 1-10
        (b) County of Residence of First Listed Plaintiff                 San Diego                                 County of Residence of First Listed Defendant
                                      (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                    NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                THE TRACT OF LAND INVOLVED.

        (c) Attorneys (Firm Name, Address, and Telephone Number)
    The Law Offices of Jeffrey N. Goldberg, P.C.
                                                                                                                     Attorneys (If Known)
                                                                                                                                                      '19CV1869 BEN MDD
    11601 Wilshire Blvd., Ste 500, Los Angeles, CA 90025 (310) 765-2988


    II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                                (For Diversity Cases Only)                                             and One Box for Defendant)
0 1        U.S. Government                      3   Federal Question                                                                     PTF           DEF                                            PTF      DEF
             Plaintiff                                (U.S. Government Not a Party)                        Citizen of This State         0 1           0 1        Incorporated or Principal Place       0 4     0 4
                                                                                                                                                                    of Business In This State

0 2        U.S. Government                    0 4   Diversity                                              Citizen of Another State          0 2        0     2   Incorporated and Principal Place         0 5      0 5
             Defendant                                (Indicate Citizenship of Parties in Item III)                                                                  of Business In Another State

                                                                                                           Citizen or Subject of a           0 3        0     3   Foreign Nation                           0 6      0 6
                                                                                                             Foreign Country
    IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                   Click here for: Nature of Suit Code Descriptions.
I              CONTRACT                                                   TORTS                              FORFEITURE/PENALTY                             BANKRUPTCY                        OTHER STATUTES                I
    0   110 Insurance                          PERSONAL INJURY                 PERSONAL INJURY             0 625 Drug Related Seizure             0 422 Appeal 28 USC 158            0 375 False Claims Act
    0   120 Marine                        0    310 Airplane                  0 365 Personal Injury -               of Property 21 USC 881         0 423 Withdrawal                   0 376 Qui Tam (31 USC
    0   130 Miller Act                    0    315 Airplane Product                Product Liability       0 690 Other                                      28 USC 157                           3729(a))
    0   140 Negotiable Instrument                   Liability                0 367 Health Care/                                                                                          0   400 State Reapportionment
    0   150 Recovery of Overpayment       0    320 Assault, Libel &                Pharmaceutical                                                     PROPERTY RIGHTS                    0   410 Antitrust
            & Enforcement of Judgment               Slander                        Personal Injury                                                0 820 Copyrights                       0   430 Banks and Banking
    0   151 Medicare Act                  0    330 Federal Employers’              Product Liability                                              0 830 Patent                           0   450 Commerce
    0   152 Recovery of Defaulted                   Liability                0 368 Asbestos Personal                                              0 835 Patent - Abbreviated             0   460 Deportation
            Student Loans                 0    340 Marine                          Injury Product                                                           New Drug Application         0   470 Racketeer Influenced and
            (Excludes Veterans)           0    345 Marine Product                  Liability                                                      0 840 Trademark                                Corrupt Organizations
    0   153 Recovery of Overpayment                 Liability                 PERSONAL PROPERTY                          LABOR                        SOCIAL SECURITY                    0 480 Consumer Credit
            of Veteran’s Benefits         0    350 Motor Vehicle             0 370 Other Fraud             0 710 Fair Labor Standards             0   861 HIA (1395ff)                   0 490 Cable/Sat TV
    0   160 Stockholders’ Suits           0    355 Motor Vehicle             0 371 Truth in Lending                Act                            0   862 Black Lung (923)               ll( 850 Securities/Commodities/
    0   190 Other Contract                         Product Liability         0 380 Other Personal          0 720 Labor/Management                 0   863 DIWC/DIWW (405(g))                     Exchange
    0   195 Contract Product Liability    0    360 Other Personal                  Property Damage                 Relations                      0   864 SSID Title XVI                 0 890 Other Statutory Actions
    0   196 Franchise                              Injury                    0 385 Property Damage         0 740 Railway Labor Act                0   865 RSI (405(g))                   0 891 Agricultural Acts
                                          0    362 Personal Injury -               Product Liability       0 751 Family and Medical                                                      0 893 Environmental Matters
                                                   Medical Malpractice                                             Leave Act                                                             0 895 Freedom of Information
I           REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           0 790 Other Labor Litigation               FEDERAL TAX SUITS                          Act
    0   210 Land Condemnation             0    440 Other Civil Rights          Habeas Corpus:              0 791 Employee Retirement              0 870 Taxes (U.S. Plaintiff            0 896 Arbitration
    0   220 Foreclosure                   0    441 Voting                    0 463 Alien Detainee                 Income Security Act                       or Defendant)                0 899 Administrative Procedure
    0   230 Rent Lease & Ejectment        0    442 Employment                0 510 Motions to Vacate                                              0 871 IRS—Third Party                          Act/Review or Appeal of
    0   240 Torts to Land                 0    443 Housing/                        Sentence                                                                 26 USC 7609                          Agency Decision
    0   245 Tort Product Liability                 Accommodations            0 530 General                                                                                               0 950 Constitutionality of
    0   290 All Other Real Property       0    445 Amer. w/Disabilities -    0 535 Death Penalty                   IMMIGRATION                                                                   State Statutes
                                                   Employment                  Other:                      0 462 Naturalization Application
                                          0    446 Amer. w/Disabilities -    0 540 Mandamus & Other        0 465 Other Immigration
                                                   Other                     0 550 Civil Rights                   Actions
                                          0    448 Education                 0 555 Prison Condition
                                                                             0 560 Civil Detainee -
                                                                                   Conditions of
                                                                                   Confinement
    V. ORIGIN (Place an “X” in One Box Only)
        1 Original           0 2 Removed from                    0   3      Remanded from             0 4 Reinstated or        0 5 Transferred from               0 6 Multidistrict               0 8 Multidistrict
          Proceeding                  State Court                           Appellate Court                Reopened                   Another District                    Litigation -                  Litigation -
                                                                                                                                      (specify)                           Transfer                      Direct File
                                                Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                 15 USC sections 77 and 78
    VI. CAUSE OF ACTION Brief description of cause:
                                                 Violations of the Securities Act of 1933 and Securities Exchange Act of 1934 etc.
    VII. REQUESTED IN                           •    CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                         CHECK YES only if demanded in complaint:
         COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                   According to proof                             JURY DEMAND:           Yes      0 No
    VIII. RELATED CASE(S)
                                                    (See instructions):
          IF ANY                                                            JUDGE                                                                     DOCKET NUMBER
    DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    09/27/2019                                                                s/ Jeffrey N. Goldberg
    FOR OFFICE USE ONLY

        RECEIPT #                     AMOUNT                                       APPLYING IFP                                      JUDGE                                MAG. JUDGE
